IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60715
                        Conference Calendar



RONALD J. FERGUSON,

                                            Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS;
LAKE O. LINDSEY,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:96-CV-131
                      --------------------

                          August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ronald Jason Ferguson, Mississippi inmate # 82238,

proceeding pro se and in forma pauperis (IFP), appeals the

magistrate judge’s dismissal as frivolous of his civil rights

complaint against the Mississippi Department of Corrections

(“MDOC”) and Lake O. Lindsey, Superintendent of the Central

Mississippi Correctional Facility.   Ferguson contends that he was

denied due process during disciplinary proceedings conducted on

an escape charge.   He asserts also that the magistrate judge

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-60715
                                 -2-

erred by denying his motions for leave to amend his complaint and

for production of a transcript at government expense.

     Ferguson challenged in the district court the conditions of

his confinement and alleged that officers destroyed his “personal

effects” and “legal items.”    Ferguson does not reiterate these

claims in this court.    Accordingly, he has abandoned them.   See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987) (issues must be raised to be preserved).

     Ferguson’s claim that he was denied due process during the

disciplinary hearing would necessarily imply the invalidity of

his “conviction” in the disciplinary proceeding, and because

Ferguson has not had his “conviction” reversed, expunged, or

otherwise declared invalid, his claim of a denial of due process

at the disciplinary proceeding is not yet cognizable in a 42

U.S.C. § 1983 action.    See Edwards v. Balisok, 520 U.S. 641, 648-

49 (1997); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Clarke

v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998)(en banc), cert.

denied, 119 S. Ct. 1052 (1999).    Ferguson has no constitutional

right protecting him against a change in custody classification.

See Moody v. Baker, 857 F.2d 256, 257-58 (5th Cir. 1988).

     The magistrate judge’s decision dismissing Ferguson’s § 1983

complaint is AFFIRMED.    See Bickford v. Int’l Speedway, 654 F.2d
1028, 131 (5th Cir. 1981) (judgment may be affirmed on alternate

grounds).

     Ferguson now “has, on 3 or more prior occasions, while

incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the
                            No. 96-60715
                                 -3-

grounds that it is frivolous, malicious, or fails to state a

claim upon which relief may be granted.”    28 U.S.C. § 1915(g);

see Ferguson v. Mississippi, No. 3:95-CV-303WS (S.D. Miss. Mar.

15, 1996)(dismissed as frivolous; appeal waived; strike one);

Ferguson v. Starrett, No. 3:96-CV-190LN (S.D. Miss. June 14,

1996)(dismissal for failure to state a claim); Ferguson v.

Starrett, No. 96-60451 (5th Cir. Oct. 24, 1996)(affirmance;

strike two); see Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996)(dismissal as frivolous by district court counts as a

strike once prisoner has exhausted or waived his appeals;

affirmance of district court’s dismissal as frivolous counts as a

single strike).    The instant case is Ferguson’s third strike.

Accordingly, Ferguson is barred from proceeding IFP in a civil

action or appeal unless he is under imminent danger of serious

physical injury.    See § 1915(g).

     AFFIRMED; SANCTION IMPOSED.